WALLER, Circuit Judge
(specially concurring) .
It is impossible to study the Fair Labor Standards Act without reaching the definite conclusion that Congress intended to exempt the farmers, in the growing and -marketing of their crops, from the provisions and also the effect of that Act. The farmer has been for many years a favorite of Congress, which body recognized, the impecunious position of the average farmer throughout the nation, and that the farmer was unable to pay high wages for labor either in the production or in the marketing of his crops. It is a known economic fact that one of the chief problems of a farmer is how to market that which he grows, and Congress was aware of that problem. It, therefore, refrained, or intended to refrain, from adding any further burdens or expenses to the farmer in the marketing of his crop, particularly fresh fruits and vegetables of a seasonal nature. In this endeavor Congress provided that those engaged in canning of seasonal fruits and vegetables within the area where such fruits and vegetables were produced would not come within the coverage of the Act during certain seasonal operations. It is reasonable to assume that if the canner who purchases the farmer’s fruits and vegetables is required to work his employees shorter hours and pay them higher wages, the added costs will be reflected in a reduction of the price which such canner will pay to the farmer for his products. It is believed that this is one of the things Congress sought to avoid by the exemption in Sec. 13 (a) (10) of the Act, 29 U.S.C.A. § 213(a) (10).
There are many who believe that the term “area of production” had reference to large geographical areas such as “the citrus belt”, “the cotton belt”, “the beet sugar belt”, “the sugar cane belt”, “the corn belt”, and the like, arid there is much logic in that thought when considered in the light of the purpose of Congress to undertake to protect the farmer against influences adverse to the ready marketing of his products at a fair price.
However, the Administrator has adopted no such broad concept of the term “area of production” and, in fact, has generally disregarded what is, in fact, the area of production, but has converted the actual and factual area of production into an arbitrary creation of his own. The real question is whether the actual area of production is to be disregarded and the definition of the Administrator is to control rather than the intent of Congress not to handicap the farmer in the marketing of his produce. In short, whether the term “area of production” is to control, or the bracketed phrase “(as defined by the Administrator)” is to control. To put it differently, can the Administrator be said to have defined the area of production of certain commodities when in truth and in fact he has not defined such area of production? Congress can see a rabbit run across a State line and declare it was a lion, and a lion it is, but can the Administrator do that ? My thought is that the Administrator must define the area of production in fact and without regard to the number of employees, without regard to the location of a city, and without regard to any factor other than the area within which such fruits and vegetables are customarily, in the usual course of business, brought by the farmer to be marketed or processed.
There is no justification in the Act for restricting the canning or processing plant to any number of employees. There is no justification in the Act, nor in reason, for exempting only canning plants located in cities of not more than twenty-five hundred. There is no justification in the Act, nor in reason, for limiting the area of production *327to a circle having radii of ten miles if in truth and in fact the farmer living beyond the circumference of such a circle customarily brings his produce to market at a point more remotely removed than ten miles or to a plant located in a city of a population in excess of twenty-five hundred. Congress did not intend to penalize the farmer who lived up at the head of the creek and out of the twenty-mile circle by requiring him to haul his produce to a cannery at a point different from that at which he customarily marketed his produce and made his purchases. It did not intend to require a farmer to haul his produce to a cannery in a town having not more than twenty-five hundred people. Nor did it intend to penalize the farmer living near a town of more than twenty-five hundred by saying: “You cannot haul your produce to the largest town near which you live unless you want to sell your produce for less money to a canner who has to pay higher wages than the country canner does.” Nor did it intend to make it cost the canner more to can the backwoodsman’s fruit than it cost it to can the fruit of the suburbanite.
In conclusion, it is my view that the actual area of production is the area that the Administrator must define. If he wishes to be technical, some of the factors that he might reasonably take into consideration are: (a) availability of other canning plants; (b) freedom of access by good roads; (c) the capacity of the canning plant to handle the produce; (d) the efficiency of the plant; (e) the quantity of produce raised in the area in relation to plant capacity; (g) and in the case of a cooperative cannery (as in the present case) the location of the members of the cooperative. There are many factors of far more relevancy or pertinency than the number of employees or the population of the town in which located, or the radius of an arbitrary circle.
Until and unless a reasonable definition has been made of the actual “area of production” it seems to me that the Courts would be justified in adopting as the “area of production” that area within which farmers customarily, in the usual course of business, bring, or cause to be brought, their produce to be canned or marketed.
“Area of production” readily suggests something akin to the “trade area” of a town, because it is the habit of the farmers to trade in the same town where they market their produce.
I concur in the opinion of the Court but think that the opinion might well have gone further in its discussion of the term “area of production”.